DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is responsive to the amendment filed on 26 March 2021.  The examiner acknowledges the amendments to claims 21, 40, and 45, and the cancellation of claim 29.  Claims 21, 22, 24-28, 30, and 40-49 are pending.
Applicant’s amendments have overcome the rejections of claims 21 and 40 under 35 U.S.C. 112 (pre-AIA ) 2nd paragraph.
Claim Objections
Claim 21 is objected to because of the following informalities:  “second the protective sheath” in line 24 should be --the second protective sheath--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 24-28, 30, and 43-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gellman (US 2003/0023137 A1) in view of Chu (US 2005/0038452 A1, hereinafter Chu ‘452), Chu (US 2004/0087970 A1, hereinafter Chu ‘970), Staskin (US 2002/0099258 A1), and O’Donnell (US 6808486 B1).
Claim 21: Gellman discloses a surgical implant 2 (shown in annotated fig. 7A below) comprising: a support portion (portion extending between lines A and D) having a first end (line 
    PNG
    media_image1.png
    265
    691
    media_image1.png
    Greyscale
(fastener 46 and/or attachment site 48 at each end of sling, figs. 2, 5, and [0061]).Amendment and Response Under 37 CFR § 1.116Page 3Application No.: 14/932,410Docket No.: 0073-443004

th paragraph and is therefore limited to the corresponding structure disclosed in the specification and equivalents thereof. Applicant describes the reinforcement portion as a stiffening or reinforcing coating, heat treatment of the edge, or other mechanical or chemical treatment (see pages 19-20 of the specification). Chu ‘452 discloses a reinforcement portion along an edge 10 of an elongate portion of an implant formed by heat treatment of the edge (fig. 7 and [0040]) and a second edge 12 which may or may not be heat-treated. It would have been obvious to one of ordinary skill in the art at the time of the invention to include a reinforcement portion along at least one of the first or second edge portion of the first elongate portion of the implant taught by Gellman in order to structurally strengthen the implant, as taught by Chu ‘452.
Gellman, as modified by Chu ‘452, fails to disclose a first protective sheath and a second protective sheath enclosing the first and second elongate portions respectively while leaving a central portion of the support portion outside of the first and second protective sheaths. However, Chu ‘970 discloses a sling implant 105 with a first protective sheath 105a enclosing at least a portion of a first elongate portion, the first protective sheath extending from a sling end connector to the first end of the support portion, and a second protective sheath 105b enclosing at least a portion of a second elongate portion, the second protective sheath extending from a 
Gellman, as modified by Chu ‘452 and Chu ‘970 fails to disclose first and second tensioning sutures extending from the first elongate portion, through the support portion, and to the second elongate portion. However, Staskin discloses first and second tensioning sutures extending from a first elongate portion, through a support portion, and to a second elongate portion of a sling implant. Each tensioning suture is attached to the first elongate portion at first and second attachment points along a length of the first elongate portion (tension adjustment member 66 comprises at least one tensioning suture, tensioning suture is secured to the device by interlacing or weaving the member at predetermined points along the length of the sling, each interlacing or weaving point is considered to be an attachment location fig. 1, [0116 and 0135]; at least two attachment locations are shown in each end portion; tension adjustment means 66 may comprise a plurality of elements woven axially along the sling [0128] and preferably is a continuous uninterrupted member which extends the entire length of the sling [0129] therefore tension adjustment means 66 comprises multiple sutures running the entire length of the sling). It would have been obvious to one of ordinary skill in the art at the time of the invention to include first and second tensioning sutures extending from the first elongate portion, through the support portion, and to the second elongate portion of the implant taught by Gellman in view of Chu ‘452 
Gellman, as modified by Chu ‘452, Chu ‘970, and Staskin, fails to disclose a suture attached to one of the third or fourth ends of the central support portion. However, O’Donnell discloses an elongate sling implant comprising a central support portion having a width greater than a width of first and second elongate portions (fig. 1) and further discloses a suture 8 attached to a side of the central support portion which corresponds to the claimed third or fourth end of the central support portion (fig. 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a suture along a third or fourth end of the central support portion of the implant taught by Gellman in view of Chu ‘452, Chu ‘970, and Staskin in order to provide an indication of the location of the center of the sling, as taught by O'Donnell (col. 7, lines 39-41). 
Claim 22: Gellman discloses the first elongate portion includes a first portion proximal end connected to the first end of the support portion (at line A), and a first portion distal end (far left in fig. 7A), the second elongate portion includes a second portion proximal end connected to the second end of the support portion (at line D), and a second portion distal end (far right in fig. 7A). In the combination with Staskin, the tensioning suture extends from the first elongate portion distal end, through the central support portion, and to the second elongate portion distal end (Staskin fig. 1).
Claim 24: Staskin discloses the tensioning sutures 66 (including the second tensioning suture) extend from the first elongate portion, through the support portion, and to the second elongate portion [0129].
Claim 25: Gellman discloses the width of the support portion is greater than a width of the second elongate portion (fig. 7A).
Claim 26: Gellman discloses the implant, which includes the elongate end portions and central support portion, is made of a mesh [0017].
Claim 27: Gellman discloses the implant is made from a sheet of synthetic material [0011] which may be mesh [0017] and further illustrates the sling as one continuous piece of material in fig. 7A, therefore the first and second elongate portions and the support portion may be a single piece of mesh.
Claim 28: Gellman discloses the sheet may have a longitudinal axis of up to 30 cm in length [0053] but fails to disclose the dimensions of the implant of fig. 7A. However, Staskin further discloses an elongate sling implant having a length of 49-51 cm [0118]. It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the implant of Gellman in view of Chu ‘452, Chu ‘970, Staskin, and O’Donnell with a length of 49-51 cm, because Staskin discloses is sufficient to extend from external abdominal incisions to beneath the urethra and account for the range of human anatomy [0118]. Such a length would be of a size and shape to extend between an incision adjacent a patient's obturator foramen, through the obturator foramen, and to a location below a urethra of the patient, while the support portion is located beneath the urethra, as taught by Applicant’s specification (p. 18, lines 1-4).
Claim 30: Gellman fails to disclose the sling end connector is a dilating connector. However, Staskin discloses a dilating connector 54 (fig. 4 and [0115]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a dilating connector as part of the implant of Gellman, as modified by Chu ‘452, Chu ‘970, Staskin, and 
Claim 43: Chu ‘452 discloses the reinforcement portion is a heat-treated material [0040].
Claim 44: Chu discloses a second edge portion 12 of the elongate portion includes edge extensions (tangs) which are not heat-treated (fig. 7 and [0040]). 
Claim 45: Chu ‘970 further discloses the protective sheath comprises perforations, holes, scores, or tear lines to allow for separation and removal of the sheath [0194].
Claims 46 and 47: Staskin discloses each tensioning suture is attached at third and fourth attachment points along a length of the second elongate portion and are disposed parallel to each other (tensioning suture is secured to the device by interlacing or weaving the member at predetermined points along the length of the sling, each interlacing or weaving point is considered to be an attachment location fig. 1, [0116 and 0135]; at least two attachment locations are shown in each end portion; tension adjustment means 66 may comprise a plurality of elements woven axially along the sling and may be parallel [0128] and preferably is a continuous uninterrupted member which extends the entire length of the sling [0129] therefore tension adjustment means 66 comprises multiple parallel sutures running the entire length of the sling).

Claims 40-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gellman in view of Chu ‘452, Chu ‘970, Staskin, Valtchev (US 2005/0107660 A1), O’Donnell and Anderson (US 2003/0171644 A1).
Claim 40: Gellman discloses a medical device comprising a surgical implant 2 (shown in annotated fig. 7A above) including: a support portion (portion extending between lines A and D) having a first end (line A), a second end (line D), a third end (upper edge), and a fourth end 
Gellman fails to specifically disclose at least one of the first edge portion and the second edge portion of the first elongate portion includes a reinforcement portion (while Gellman does disclose “the surgeon may heat seal the edge where excess sheet was removed from the sling 2 to prevent the material from fraying [0106]” which implies at least part of the edge may be heat-sealed (and thus reinforced), Gellman is silent as to the specific locations that are treated). The examiner also notes that “reinforcement portion” is a limitation that invokes 35 USC 112 6th 
Gellman, as modified by Chu ‘452, fails to disclose a first protective sheath and a second protective sheath enclosing the first and second elongate portions respectively while leaving a central portion of the support portion outside of the first and second protective sheaths. However, Chu ‘970 discloses a sling implant 105 with a first protective sheath 105a enclosing at least a portion of a first elongate portion, the first protective sheath extending from a sling end connector to the first end of the support portion, and a second protective sheath 105b enclosing at least a portion of a second elongate portion such that the central portion of the support portion is disposed outside of the first protective sheath and outside of the second protective sheath (fig. 20 and [0196]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sling implant of Gellman in view of Chu ‘452 to include first and second protective sheaths, as taught by Chu ‘970, in order to protect the implant and surrounding tissue during implantation.
Gellman, as modified by Chu ‘452 and Chu ‘970 fails to disclose the first protective sheath having placement indicia. However, Valtchev discloses a protective sheath for a urethral 
Gellman, as modified by Chu ‘452, Chu ‘970, and Valtchev fails to disclose first and second tensioning sutures extending from the first elongate portion, through the support portion, and to the second elongate portion. However, Staskin discloses first and second tensioning sutures extending from a first elongate portion, through a support portion, and to a second elongate portion of a sling implant. Each tensioning suture is attached to the first elongate portion and second elongate portion at first and second attachment points along a length of the respective elongate portion (tension adjustment member 66 comprises at least one tensioning suture, tensioning suture is secured to the device by interlacing or weaving the member at predetermined points along the length of the sling, each interlacing or weaving point is considered to be an attachment location fig. 1, [0116 and 0135]; at least two attachment locations are shown in each elongate portion; tension adjustment means 66 may comprise a plurality of elements woven axially along the sling [0128] and preferably is a continuous uninterrupted member which extends the entire length of the sling [0129] therefore tension adjustment means 66 comprises multiple sutures running the entire length of the sling). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant of Gellman in view of Chu ‘452, Chu ‘970, and Valtchev to include first and second tensioning sutures extending from the first elongate portion, through the support portion, and to the second elongate portion of the implant, wherein each tensioning suture is attached at two or more locations along 
Gellman, as modified by Chu ‘452, Chu ‘970, Valtchev, and Staskin, fails to disclose a suture attached to one of the third or fourth ends of the central support portion. However, O’Donnell discloses an elongate sling implant comprising a central support portion having a width greater than a width of first and second elongate portions (fig. 1) and further discloses a suture 8 attached to a side of the central support portion which corresponds to the claimed third or fourth end of the central support portion (fig. 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a suture along a third or fourth end of the central support portion of the implant taught by Gellman, as modified by Chu ‘452, Chu ‘970, Valtchev, and Staskin, in order to provide an indication of the location of the center of the sling, as taught by O'Donnell (col. 7, lines 39-41). 
Gellman discloses a surgical needle for inserting the implant [0110] but fails to disclose left and right-hand surgical tools. However, Anderson discloses an elongate implant system including a left hand surgical tool comprising a needle portion 60R extending from a handle 64R, the needle portion comprising a three-dimensional portion having structure in three dimensions (figs 15-18) and sized and shaped to extend between a patient's right side lateral incision, through an obturator foramen, and to a medial incision ([0169] and figs. 31-38). Anderson also discloses a three-dimensional right hand surgical tool comprising a needle portion 60L extending from a handle 64L, the needle portion comprising a three-dimensional portion having structure in three dimensions and sized and shaped for passage between a patient’s left side lateral incision, through an obturator foramen, and to the medial incision (figs. 19-22 and [0172]). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide right and 
Claim 41; Staskin discloses the tensioning sutures 66 (including the second tensioning suture) extend from the first elongate portion, through the support portion, and to the second elongate portion (tension adjustment means 66 may comprise a plurality of elements woven axially along the sling and may be parallel [0128] and preferably is a continuous uninterrupted member which extends the entire length of the sling [0129] therefore tension adjustment means 66 comprises multiple parallel sutures running the entire length of the sling).
Claim 42: Gellman fails to disclose the first and second elongate portions are sized and shaped to extend between an incision adjacent a patient's obturator foramen, through the obturator foramen, and to a location below a urethra of the patient. However, Anderson discloses elongate portions of a sling implant configured for a transobturator approach are sized and shaped to extend between an incision adjacent a patient’s obturator foramen, through the obturator foramen, and to a location below the urethra (fig. 9 and [0134]). It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the implant of Gellman, as modified by Chu ‘452, Chu ‘970, Valtchev, Staskin, O’Donnell, and Anderson to extend between an incision adjacent a patient’s obturator foramen, through the obturator foramen, and to a location below the urethra, because such a configuration would be necessary in a transobturator approach, as is used in the combination with Anderson.
Claims 48 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gellman in view of Chu ‘452, Chu ‘970, Staskin, and O’Donnell as applied to claim 21 above, and further in view of Bosley (US 2004/0006353 A1).
Claims 48 and 49: Gellman discloses the load transfer portions include first and second opposed edges (fig. 7A) but fails to disclose the edges are non-linear and are curved. However, Bosley discloses a sling implant with a central support portion 42 and two elongate extension portions 43 and 44 connected by load transfer portions 45/47. The load transfer portions have a first end with a width equal to the width of the central support portion and a second end with a width equal to the elongate extensions (fig. 4). Each load transfer portion 45/47 includes a first edge opposite a second edge, each edge is curved, and thus non-linear (fig. 4). It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the implant of Gellman in view of Chu ‘452, Chu ‘970, Staskin, and O’Donnell with curved load transfer portions, in order to facilitate flat planar installation of the sling by providing relief for endopelvic fascia passing near the sling [0032-33].
Response to Arguments
Applicant's arguments filed 26 March 2021 have been fully considered but they are not persuasive. Applicant has not provided any arguments beyond a mere assertion that the prior art does not appear to disclose the claimed device or system.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791